IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 18, 2007
                                No. 06-51553
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARCO ANTONIO MALDONADO-MORALES

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:05-CR-736-ALL


Before KING, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Marco Antonio Maldonado-Morales (Maldonado) appeals his convictions
and sentences for possession with intent to distribute and importation of cocaine
and methamphetamine.
      Maldonado challenges the sufficiency of the evidence supporting a finding
of guilty knowledge. As Maldonado made a timely Rule 29 motion for acquittal,
review is under a “rational jury” standard. United States v. Ortega Reyna,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51553

148 F.3d 540, 543 (5th Cir. 1998). Because the drugs were concealed, knowledge
cannot be inferred solely from Maldonado’s control of the vehicle in which the
drugs were found; additional circumstantial evidence that is suspicious in nature
or demonstrates guilty knowledge is required. See id. at 543-44.
      There was sufficient circumstantial evidence of Maldonado’s guilty
knowledge. Officers at the inspection station noted that Maldonado was nervous,
was sweating, avoided eye contact, and failed to answer a question. Although
nervousness can be a normal reaction to circumstances which one does not
understand, see United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir. 1990),
Maldonado testified that he made frequent trips across the border and was
usually subjected to secondary inspection. Maldonado gave differing accounts
of who owned the vehicle he was driving, mentioning both a sister-in-law and a
brother-in-law to the officers. At trial, he provided implausible testimony
regarding his relationship with the vehicle’s owner, the owner’s sister, and his
inability to provide any contact information for them. In addition, he testified
that he had not told the owner of the vehicle that he would be using the car or
that he would be crossing the border that day, which the jury could have found
to be implausible given the amount and value of the drugs in the car. Viewing
the evidence in the light most favorable to the verdict, we conclude that a
reasonable jury could have found that Maldonado knew he was transporting
drugs. See United States v. Ramos-Garcia, 184 F.3d 463, 466 (defendant's
nervousness, implausible story, and quantity of drugs supported jury finding of
guilty knowledge).
      AFFIRMED.